Motion Granted; Abatement Order filed October 25, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00739-CR
                                    ____________

                         EX PARTE SALVADOR A. RAMOS


                       On Appeal from the 179th District Court
                                Harris County, Texas
                          Trial Court Cause No. 1265117-A


                              ABATEMENT ORDER

       This is an appeal from the denial of appellant’s application for writ of habeas
corpus seeking to set aside appellant’s guilty plea pursuant to article 11.072 of the Texas
Code of Criminal Procedure. The trial court is required to “enter a written order including
findings of fact and conclusions of law.” Tex. Code Crim. Proc. art. 11.072 § 7(a). The
record filed with this court does not include any written findings of fact and conclusions
of law on the denial of appellant’s application. The proper procedure to correct the error
is to abate the appeal and direct the trial court to make the required findings and
conclusions. See Tex. R. App. P. 44.4.

       The State filed a motion for extension of time to file its brief and obtain the
findings and conclusions. We grant the request and issue the following order:
       We ORDER the appeal ABATED and remand the case to the trial court. The trial
court is directed to reduce to writing its findings of fact and conclusions of law on the
denial of appellant’s application for writ of habeas corpus and have a supplemental
clerk’s record containing those findings and conclusions filed with the clerk of this court
on or before November 26, 2012.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when a supplemental
clerk’s record containing the trial court’s findings and conclusions is filed in this court.
The court will also consider an appropriate motion to reinstate the appeal filed by either
party. The State’s brief shall be due thirty days after the appeal has been reinstated.

       It is so ORDERED.

                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.